DETAILED ACTION
Allowable Subject Matter
Claims 1-25 are allowed. The following is an examiner’s statement of reasons for allowance: Claims 1 and 25 both recite the unique features of one of the first and second beamformer-input signals of the primary 2-channel beamformer being the reference input signal from the ITE-input transducer, the other of the first and second beamformer-input signals of the primary 2-channel beamformer being the electric input signal from the BTE-input transducer, and primary and secondary 2-channel beamformers being coupled in a cascaded structure configured to provide that one of the first and second beamformer-input signals of the secondary 2-channel beamformer is the spatially filtered signal of the primary 2-channel beamformer, and the other of the first and second beamformer-input signals of the secondary 2-channel beamformer is the spatially filtered signal of the primary 2-channel beamformer of the second, contra-lateral hearing aid received via said communication link. Claim 13 recites the similar unique features of a said first and second beamformer-input signals of the primary 2-channel beamformer being the front and rear electric input signals, respectively, and said primary and secondary 2-channel beamformers being coupled in a cascaded structure configured to provide that one of the first and second beamformer-input signals of the secondary 2-channel beamformer being the spatially filtered signal of the primary 2-channel beamformer, the other of the first and second beamformer-input signals of the secondary 2-channel beamformer comprising the reference input signal of the contra-lateral hearing aid received via said communication link.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Primary Examiner, Art Unit 2653